Citation Nr: 1431765	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation higher than 10 percent for residuals of left ankle injury from March 3, 1994, through February 17, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran served on active military duty in the United States Army from September 1966 to February 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2008 rating decision implemented a grant of service connection for residuals of a left ankle injury from a March 2008 Board decision.  The RO assigned an initial 10 percent evaluation for residuals of left ankle injury beginning February 24, 1998.  The Veteran appealed the initial rating and effective date. 

In April 2009, the RO granted a higher initial evaluation of 20 percent, effective from March 17, 2009, but continued the 10 percent rating for the period between February 24, 1998 and March 16, 2009.  In September 2010, the RO granted an earlier effective date of February 18, 1998, with a 10 percent evaluation from that date to March 16, 2009. 

The Veteran testified at a Decisions Review Officer (DRO) hearing in January 2009, and testified before the undersigned Veterans Law Judge in April 2011.  Both hearing transcripts are of record. 

In November 2011, the Board remanded the issue of entitlement to higher initial evaluations for the Veteran's left ankle disability, but denied an effective date prior to February 18, 1998 for the grant of service connection. 

The Veteran appealed the November 2011 Board denial of an earlier effective date to the Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion for Partial Remand ("Joint Motion") filed by the Veteran, through her representative, and the VA's Office of General Counsel (OGC) to vacate and remand that part of the Board's November 2011 decision that denied an effective date prior to February 18, 1998.

In March 2013, the Board granted an earlier effective date of March 3, 1994, for the Veteran's left ankle disability and assigned a 10 percent evaluation from March 3, 1994, through March 16, 2009.  The Board denied an evaluation in excess of 10 percent for that period.

In January 2014, the parties filed Joint Motion to vacate and remand that part of the Board's March 2013 decision that denied entitlement to an initial disability evaluation higher than 10 percent for the period between March 3, 1994, and February 17, 1998.  The parties argued that remand was necessary to afford the RO "an opportunity to review the evidence relied upon by the Board when assigning [the] rating for that period of time and decide whether a higher rating is warranted."  Motion at 1.  The argument was rooted in 38 U.S.C.A. § 7104(a), which provides that veterans are entitled to "one review on appeal to the Secretary," a phrase that the Federal Circuit has interpreted as requiring "the Board [to] remand a case to the agency of original jurisdiction prior to considering additional evidence or to obtain . . . waiver to conduct a review without such remand."  Id. at 2 (citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1347 (Fed. Cir. 2003)).

The parties argued that the Board erred in this case "by not ensuring [the Veteran] was provided with the opportunity for 'one review' of the disability evaluation assigned . . . for the period March 3, 1994, through February 17, 1998."  Id.  The parties explained:

Here, the Board recognized that Appellant had submitted a letter to the Secretary on March 3, 1994, referring to her claim for benefits based on the left ankle injury.  The Board found that, "this statement served to identify the benefit sought and expressed an intent to present a new or reopened claim for service connection for a left ankle disability."  Based on that letter, the Board awarded Appellant an earlier effective date of March 3, 1994.  However, the parties agree that because the RO had not initially considered the downstream issue of Appellant's disability rating between March 3, 1994, and February 17, 1998, and, consequently, because no notice of disagreement was filed as to that particular matter[,] the Board erred by assigning a disability rating in the first instance.

Id. (citations omitted).

Further, the parties noted "that in assigning the 10% initial disability rating from March 3, 1994, the Board cited to records dated from only 1997 to 2009.  It did not address any evidence dated prior to 1997."  Id. (citations omitted).  As such, "the Board did not provide an adequate statement of reasons or bases for assigning an initial disability rating no higher than 10% prior to February 18, 1998."  Id.

In February 2014, the Court granted the parties' Joint Motion, vacating and remanding, in part, the Board's March 2013 decision.  In April 2014, the Veteran was notified of the Court's decision and informed of her right to submit additional argument and/or evidence prior to readjudication by the Board.  In May 2014, the Veteran submitted additional argument and evidence to the Board, along with a "90-Day Letter Response Form," wherein she requested her case be remanded to the AOJ for review of the newly submitted evidence.

In light of the Court's instructions and the Veteran's unambiguous request for AOJ consideration of the new evidence, the Board cannot proceed without first remanding the case to the AOJ for initial review.  See Disabled Am. Veterans, supra; 38 C.F.R. §§ 19.37(b), 20.1304(c) (2013).


Accordingly, the case is REMANDED for the following action:

The AOJ should adjudicate the Veteran's claim for an initial disability evaluation higher than 10 percent for residuals of left ankle injury from March 3, 1994, through February 17, 1998, in light of all pertinent evidence of record, to include that submitted directly to the Board.  The AOJ should also advise the Veteran of her appellate rights with respect to that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

